                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT WINCHESTER

UNITED STATES OF AMERICA                      )
                                              )        Case No. 4:19-cr-26
v.                                            )
                                              )        Judge Travis R. McDonough
MATTHEW BRYSON                                )
                                              )        Magistrate Judge Susan K. Lee
                                              )


                                           ORDER


       Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

Court: (1) grant Defendant’s motion to withdraw his not-guilty plea to Count One of the one-

count Indictment; (2) accept Defendant’s plea of guilty to Count One of the Indictment; (3)

adjudicate Defendant guilty of the charges set forth in Count One of the Indictment; (4) defer a

decision on whether to accept the plea agreement until sentencing; and (5) find Defendant shall

remain in custody until sentencing in this matter. (Doc. 17.) Neither party filed a timely

objection to the report and recommendation. After reviewing the record, the Court agrees

with the magistrate judge’s report and recommendation. Accordingly, the Court ACCEPTS

and ADOPTS the magistrate judge’s report and recommendation (Doc. 17) pursuant to 28

U.S.C. § 636(b)(1) and ORDERS as follows:

      (1)    Defendant’s motion to withdraw his not-guilty plea to Count One of the
             Indictment is GRANTED;

      (2)    Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

      (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of
             The Indictment;
(4)   A decision on whether to accept the plea agreement is DEFERRED until
      sentencing; and

(5)   Defendant SHALL REMAIN in custody until sentencing in this matter which
      is scheduled to take place on June 5, 2020 at 2:00 p.m. [EASTERN] before
      a District Judge.

SO ORDERED.
                                 /s/Travis R. McDonough
                                 TRAVIS R. MCDONOUGH
                                 UNITED STATES DISTRICT JUDGE
